DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al (U.S. Pub. 2017/0291417) in view of Koda et al (U.S. Pub. 2010/0328400)
Regarding claim 1, a liquid discharging apparatus comprising a first head unit provided with a plurality of first nozzles that discharge a liquid (Figures 6-7; Paragraphs 0051-0053; nozzles: 25)
A second head unit provided with a plurality of second nozzles that discharge the liquid (Figure 4; refer to figure below)
The first head unit includes a first part in which a part of the plurality of first nozzles is provided and a second part in which a part of the plurality of first nozzles is provided, a position in a first direction (X) is different from that of the first part, and a width is shorter than a width of the first part in a second direction (Y) intersecting with the first direction (Figure 4; refer to figure below; Paragraphs 0047, 0051-0053)
The second head unit includes a fourth part in which a part of the plurality of second nozzles is provided; and a fifth part in which a part of the plurality of second nozzles is provided, a position in the first direction is different from that of the fourth part, and a width is shorter than a width of the fourth part in the second direction (Figure 4; refer to figure below; Paragraphs 0047, 0051-0053)
The first head unit and the second head unit are disposed side by side in the second direction (Figure 4) such that at least a part of the second part and at least a part of the fifth part do not overlap with each other in the first direction (Figure 4; refer to figure below)
Koda discloses a configuration which discloses head units (1) which are offset (Figure 15; Paragraph 0069), therefore in combination with Okubo, the 
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Koda into the device of Okubo, for the purpose of forming a full line recording head and allowing easier replacement of the head units

    PNG
    media_image1.png
    784
    572
    media_image1.png
    Greyscale

	Regarding claim 2, the first head unit and the second head unit are disposed side by side in the second direction such that an entirely of the second part and an entirety of the fifth part do not overlap with each other in the first direction (Figure 4; refer to figure above)
Regarding claim 3, the first head unit further includes a third part in which a part of the plurality of first nozzles is provided, each of a position in the first direction and a position in the second direction is different from that of the second part, and a width is shorter than a width of the first part in the second direction
	The second head unit further includes a sixth part in which a part of the plurality of second nozzles is provided, each of a position in the first direction and a position in the second direction is different from that of the fifth part, and a width is shorter than a width of the fourth part in the second direction
	Each of the plurality of first nozzles is provided in any of the first part, the second part, and the third part, and each of the plurality of second nozzles is provided in any of the fourth part, the fifth part and the sixth part (Figures 4, 6-7; refer to figure above; Paragraphs 0047, 0051-0053)
	Regarding claim 4, the first head unit and the second head unit are disposed side by side in the second direction such that at least a part of the second part and at least a part of the sixth part do not overlap with each other in the first direction, at least a part of the third part and at least a part of the fifth part do not overlap with each other in the first direction, and at least a part of the third part and at least a part of the sixth part do not overlap with each other in the first direction (Figures 4, 6-7; refer to figure above; Paragraphs 0047, 0051-0053)
	Regarding claim 5, the second part is coupled to the first part on a first side that is one side of the first direction with respect to the first part; and the third part is coupled to the first part on a second side that is the other side of the first 
	Regarding claim 6, an end surface of the second part on a third side that is one side of the second direction has the same position as an end surface of the first part on the third side, in the second direction; an end surface of the third part on a fourth side that is the other side of the second direction has the same position as an end surface of the first part on the fourth side, in the second direction (Figures 4, 6-7; refer to figure above; Paragraphs 0047, 0051-0053)
	Regarding claim 7, the first head unit includes a part of the plurality of first nozzles is provided, and one part of the first head is positioned in the second part and the other part of the first head is positioned in the first part
	A second head in which a part of the plurality of first nozzles is provided, and one part of the second head is positioned in the third part and the other part of the second head is positioned in the first part
	The second head unit further includes a third head in which a part of the plurality of second nozzles is provided, and one part of the third head is positioned in the fifth part and the other part of the third head is positioned in the fourth part
	A fourth head in which a part of the plurality of second nozzles is provided, and one part of the fourth head is positioned in the sixth part and the other part of the fourth head is positioned in the fourth part (refer to figures below)
Regarding claim 8, the first head unit further includes a fifth head in which a part of the plurality of first nozzles is provided and which is positioned in the first part
	A sixth head in which a part of the plurality of first nozzles is provided and which is different in position from the fifth head in the first direction and is positioned in the first part
	The second head unit further includes a seventh head in which a part of the plurality of second nozzles is provided and which is positioned in the fourth part
	An eighth head in which a part of the plurality of second nozzles is provided and which is different in position from the seventh head in the first direction and is positioned in the fourth part (refer to figures below)

    PNG
    media_image2.png
    777
    584
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    777
    584
    media_image3.png
    Greyscale

Regarding claim 9, the first head unit further includes a first holder (35; located on each head unit) in which the first head and the second head are disposed
	The second head unit further includes a second holder (35); located on each head unit) in which the third head and the fourth head are disposed (Figures 4, 7; Paragraph 0050) 
	Regarding claim 10, the first head unit further includes a first fixing plate (40; located on each head unit) that fixes the first head and the second head to the first holder; and the second head unit further includes a second fixing plate (40; located on each head unit) that fixes the third head and the fourth head to the second holder (Figure 6; Paragraph 0051)
	Regarding claim 11, each of the first head and the second head has a first nozzle row in which a part of the plurality of first nozzles is arranged in the first direction; and each of the third head and the fourth head has a second nozzle row in which a part of the plurality of second nozzles is arranged in the first direction (Figures 6-7)
	Regarding claim 12, a third head unit provided with a plurality of third nozzles that discharge the liquid; the third head unit includes a seventh part in which a part of the plurality of third nozzles is provided
	An eighth part in which a part of the plurality of third nozzles is provided, a position in the first direction is different from that of the seventh part, and a width is shorter than a width of the seventh part in the second direction (Y)

	The first head unit and the third head unit are disposed side by side in the second direction such that at least a part of the second part and at least a part of the eighth part do not overlap with each other in the first direction (X) (refer to figure below)

    PNG
    media_image4.png
    784
    572
    media_image4.png
    Greyscale




	Regarding claim 13, the second head unit and the third head unit are disposed at the same position in the second direction (Figure 4; refer to figure above)
	Regarding claim 14, the first head unit includes a first head in which a part of the plurality of first nozzles is provided, and one part of the first head is positioned in the second part
	The second head unit includes a third head in which a part of the plurality of second nozzles is provided, and one part of the second head is positioned in the fifth part (Figures 4, 7)
	The first head unit and second head unit are disposed side by side in the second direction (Figure 4)
Koda discloses a configuration which discloses head units (1) which are offset (Figure 15; Paragraph 0069), therefore in combination with Okubo, the head units will be offset and such that at least 0.1 times of width of the first head does not overlap to the third head in the first direction when viewed from the second direction (will be offset as disclosed by Koda)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Koda into the device of Okubo, for the purpose of forming a full line recording head and allowing easier replacement of the head units
Regarding claim 15, the first head unit includes a first head in which a part of the plurality of first nozzles is provided, and one part of the first head is positioned in the second part 
The second head unit includes a third head in which a part of the plurality of second nozzles is provided, and one part of the second head is positioned in the fifth part (Figures 4, 7)
The first head unit and second head unit are disposed side by side in the second direction (Figure 4)
Koda discloses a configuration which discloses head units (1) which are offset (Figure 15; Paragraph 0069), therefore in combination with Okubo, the head units will be offset and such that at least 0.5 times of width of the first head does not overlap to the third head in the first direction when viewed from the second direction (will be offset as disclosed by Koda)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Koda into the device of Okubo, for the purpose of forming a full line recording head and allowing easier replacement of the head units


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 25, 2022